In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2555 
MARGARITA ZAYAS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ROCKFORD MEMORIAL HOSPITAL, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 11‐C‐50290 — Philip G. Reinhard, Judge. 
                     ____________________ 

  ARGUED NOVEMBER 14, 2013 — DECIDED JANUARY 30, 2014 
               ____________________ 

    Before WOOD, Chief Judge, and CUDAHY  and ROVNER, Cir‐
cuit Judges. 
    CUDAHY, Circuit Judge. This matter concerns allegations of 
employment discrimination under Title VII and the Age Dis‐
crimination in Employment Act. Margarita Zayas worked for 
Rockford Memorial Hospital (the Hospital) as an ultrasound 
technician from November 1999 until her discharge in April 
2011. Larry Griesman, Zayas’ direct supervisor, was respon‐
sible for hiring and terminating Zayas. Zayas is Puerto Rican 
2                                                         No. 13‐2555 

and  was  fifty‐five  years  old  at  the  time  of  her  termination, 
the oldest ultrasound tech at the Hospital. She brought both 
a national origin discrimination claim and a hostile work en‐
vironment claim under Title VII, 42 U.S.C. § 2000e et seq., as 
well as an age discrimination claim under the Age Discrimi‐
nation in Employment Act, 29 U.S.C. § 621 et seq. 
    Zayas  was  discharged  for  sending  Griesman  a  series  of 
disrespectful  emails,  despite  her  supervisor’s  warnings.  In 
April  of  2010,  Griesman  and  a  human  resources  employee 
held two meetings in which they warned Zayas about send‐
ing  Griesman  inappropriate  emails.  Thereafter,  Zayas  con‐
tinued  to  write  emails  of  the  same  nature,  which  caused 
Griesman  to  issue  Zayas  a  formal  written  warning  on  July 
28, 2010. Disregarding informal and formal warnings, Zayas 
sent three  more equally  unprofessional emails to  Griesman. 
Consequently, on April 22, 2011, Griesman discharged Zayas 
for sending emails that “were perceived as negative, unpro‐
fessional  and  disrespectful  towards  her  managers  and 
peers.” 
     Despite  the  insubordinate  emails,  Zayas  contends  that 
the Hospital terminated her because of her age and national 
origin. Zayas’ age discrimination claim is hardly supported, 
since  it  is  based  solely  on  the  fact  that  she  was  the  oldest 
technician in the department, and was replaced by a younger 
employee. Zayas provided no other evidence to support this 
claim. As for the national origin claims, Zayas offers a series 
of  incidents  in  an  attempt  to  establish  discrimination  and  a 
hostile work environment: 
     (1) Griesman singled Zayas out in a meeting and said 
     “you  think  everyone  is  out  to  get  you;”  (2)  a  co‐
     worker “almost got physical with her” and told Zayas 
No. 13‐2555                                                           3

   she should quit; (3) another co‐worker posted a poem 
   about “firing trouble” above Zayas’ locker; (4) on one 
   occasion, Zayas walked into an office and all the other 
   technicians  got  up  and  left;  (5)  several  technicians 
   called  her  “Maria”  even  though  she  asked  them  not 
   to; (6) Zayas asked a co‐worker if a patient received a 
   Spanish  translator  and  the  co‐worker  responded  by 
   saying “if they are in this country, they need to learn 
   to speak English;” (7) Zayas attempted to move an ul‐
   trasound  machine,  but  a  co‐worker  obstructed  her 
   ability  to  move  it;  and  (8)  a  co‐worker  exited  a  room 
   without  closing  the  door  to  which  Zayas  responded: 
   “Why  aren’t  you  closing  the  door?  Is  it  because  I  am 
   Puerto Rican?” 
Zayas also cites satisfactory job performance appraisal scores 
for 2008 and 2009 as evidence of meeting her employer’s le‐
gitimate  job  expectations,  contending  that  the  emails  were 
simply a pretext for discrimination. 
     The  district  court  granted  the  Hospital’s  motion  for 
summary judgment on all three claims. We review the grant 
of  summary  judgment  de  novo,  construing  all  facts  and  rea‐
sonable  inferences  in  Zayas’  favor.  Smiley  v.  Columbia  Coll. 
Chi., 714 F.3d 998, 1001 (7th Cir. 2013). 
                                 I. 
    We  turn  first  to  the  discrimination  claims.  Zayas  alleges 
discrimination  on  the  basis  of  both  her  age  and  national 
origin.  Plaintiffs  may  support  these  claims  through  a  direct 
or indirect method of proof. See Martino v. W. & S. Fin. Grp., 
715 F.3d 195, 201 (7th Cir. 2013). 
4                                                       No. 13‐2555 

    The  direct  method  requires  courts  to  inquire  whether  a 
rational  juror  could  infer  discriminatory  intent  from  the  di‐
rect and the circumstantial evidence in the record. Id. at 201–
02. Zayas cannot rely on the direct method, since the record 
contains neither explicit declarations of a discriminatory mo‐
tive nor sufficient circumstantial evidence for a rational jury 
to infer discrimination. With respect to her age, the only rel‐
evant  circumstances  are  the  fact  that  her  replacement  is  a 
younger woman (as were all of Zayas’ co‐workers), which is 
not  sufficient  on  its  own  to  establish  an  age  discrimination 
claim. With respect to her ethnicity, Zayas’ evidence is simi‐
larly  limited:  she  relies  on  a  single  derogatory  comment 
about  Spanish  speakers  made  by  Zayas’  co‐worker  (rather 
than her supervisor) and on the fact that her replacement is 
white.  On  either  ground,  Zayas  is  a  long  way  from  being 
able to prove a discriminatory motive directly. See e.g., Adams 
v.  Wal‐Mart  Stores,  Inc.,  324  F.3d  935,  939  (7th  Cir. 
2003)(“circumstantial  evidence  …  must  point  directly  to  a 
discriminatory reason for the employer’s action.”). 
    Therefore,  Zayas  only  asserts  discrimination  under  the 
indirect  method  of  proof  standard.  See  McDonnell  Douglas 
Corp. v. Green, 411 U.S. 792 (1973). Under the indirect meth‐
od, Zayas must establish a prima facie case by showing: (1) 
she  is  a  member  of  a  protected  group;  (2)  she  satisfied  her 
employer’s  legitimate  job  expectations;  (3)  she  suffered  an 
adverse  employment  action;  and  (4)  similarly  situated  em‐
ployees outside of the protected class were treated more fa‐
vorably. Naficy v. Ill. Dep’t of Human Servs., 697 F.3d 504, 511 
(7th Cir. 2012). If these elements are met, the burden shifts to 
the  defendant  to  introduce  a  legitimate,  non‐discriminatory 
reason for the employment action. Id. On rebuttal, the plain‐
No. 13‐2555                                                         5

tiff  must  provide  evidence  demonstrating  that  the  defend‐
ant’s stated reason is pretextual. Id. at 511–12. 
    It  is  undisputed  that  Zayas  has  satisfied  the  first  and 
third  prongs  under  the  indirect  method  of  proof:  she  is  a 
member of a protected class, Puerto Rican and over the age 
of 40, and suffered an adverse employment action, termina‐
tion. As  for  the  second  and  fourth  prongs,  Zayas  still  lacks 
sufficient evidence to overcome summary judgment. 
     Zayas  points  to  her  2008  and  2009  satisfactory  perfor‐
mance evaluations as proof that she met the Hospital’s legit‐
imate  job  expectations.  Zayas’  reliance  on  these  evaluations 
is  misplaced.  The  question  is  not  whether  she  ever  satisfied 
the Hospital’s expectations, but whether she met the Hospi‐
tal’s expectations at the time she was fired. See Peters v. Renais‐
sance Hotel Operating Co., 307 F.3d 535, 545–46 (7th Cir. 2002). 
Further,  our  analysis  of  an  employer’s  legitimate  expecta‐
tions  does  not  merely  consider  whether  a  plaintiff’s  actual 
job  performance  was  satisfactory—it  is  a  much  broader 
analysis,  which  allows  fact‐finders  to  consider  factors  such 
as  insubordination  and  workplace  camaraderie.  See  Fane  v. 
Locke Reynolds, LLP, 480 F.3d 534, 540 (7th Cir. 2007). 
    In  any  event,  Zayas’  performance  evaluations  do  not 
overcome  the  more  recent  disciplinary  actions  imposed  on 
her. The record indicates that Griesman warned Zayas, twice 
in  the  same  month,  about  sending  inappropriate  emails. 
Nevertheless,  Zayas  continued  to  write  emails  of  the  same 
nature,  which  drove  Griesman  to  issue  a  written  warning. 
Zayas ignored that written warning and wrote an additional 
three equally unprofessional emails. Thus, the paper trail of 
emails,  disregarding  Griesman’s  written  warning,  indicates 
6                                                               No. 13‐2555 

that  Zayas  was  not  meeting  her  employer’s  expectations  in 
the year before her termination. 
    Finally,  to  satisfy  the  fourth  prong  of  the  McDonnell 
Douglas  test  Zayas  must  identify  a  similarly  situated  em‐
ployee,  who  is  not  Puerto  Rican,  who  engaged  in  the  same 
behavior and was treated more favorably. The similarly situ‐
ated  employee  must  be  “directly  comparable  to  her  in  all 
material respects.” See Patterson v. Avery Dennison Corp., 281 
F.3d 676, 680 (7th Cir. 2002). Although “precise equivalence” 
is not required, a plaintiff still needs to show that a compara‐
tor employee was “treated more favorably by the same deci‐
sionmaker,”  even  though  they  were  both  “subject  to  the 
same standards of conduct” and engaged in similar, but not 
necessarily  identical,  conduct.  Coleman  v.  Donahoe,  667  F.3d 
835, 846–48, 850 (7th Cir. 2012). 
    Zayas lacks evidence tending to show a similarly situated 
employee,  who  is  not  Puerto  Rican  or  under  the  age  of  40, 
that  engaged  in  similarly  unprofessional  communications, 
and  was  not  disciplined  for  it.  Instead,  Zayas  makes  broad 
assertions  that  she  was  treated  differently  because  other  ul‐
trasound  technicians  were  not  “subject  to  similar  harass‐
ment,”  “singled  out,”  and  “subjected  to  unwarranted  disci‐
pline.” Such broad conclusions are insufficient to satisfy this 
prong  of  the  test.  See,  e.g.,  Oest  v.  Ill.  Dept.  of  Corr.,  240  F.3d 
605,  615  (7th  Cir.  2001)(“uncorroborated  generalities  are  in‐
sufficient to support a Title VII claim”). Based on the absence 
of comparator evidence Zayas cannot establish a prima facie 
case for either of her discrimination claims. 
   Zayas further alleges that her disrespectful emails were a 
mere  pretext  for  the  Hospital’s  discriminatory  motives.  She 
contends that a jury should assess the appropriateness of her 
No. 13‐2555                                                              7

emails  and  determine  whether  they  were  sufficiently  inap‐
propriate  to  justify  her  termination.  Zayas  misconstrues  the 
pretext  inquiry.  The  pretext  inquiry  focuses  on  whether  the 
stated reason for the adverse employment action is in fact the 
reason for it—not on whether the stated reason is accurate or 
fair. See e.g., Ransom v. CSC Consulting, Inc., 217 F.3d 467, 471 
(7th  Cir.  2000)(“it  is  not  …  the  court’s  concern  that  an  em‐
ployer  may  be  wrong  about  its  employee’s  performance,  or 
be too hard on its employee.”). Thus, it is irrelevant if Zayas’ 
emails were not egregious enough to justify her termination, 
as  long  as  Griesman  believed  they  were.  Zayas  offered  no 
evidence  to  show  that  Griesman  lied  about  his  reaction  to 
the emails. Therefore, we have no trouble finding that Zayas’ 
emails were not a pretextual basis for her termination. 
   For the foregoing reasons, Zayas has not met her burden 
under the indirect method of proof standard, and summary 
judgment is affirmed as to both discrimination claims. 
                                    II. 
     Zayas  also  alleges  that  she  was  subjected  to  a  hostile 
work environment. To establish a prima facie case for a hos‐
tile  work  environment  claim,  she  must  show:  (1)  that  she 
was  subject  to  unwelcome  harassment;  (2)  the  harassment 
was based on her national origin; (3) the harassment was se‐
vere  or  pervasive  so  as  to  alter  the  conditions  of  her  work 
environment  by  creating  a  hostile  or  abusive  situation;  and 
(4)  there  is  a  basis for  employer  liability.  See  Lucero  v.  Nettle 
Creek Sch. Corp., 566 F.3d 720, 731 (7th Cir. 2009). 
   As  the  district  court  held,  Zayas’  hostile  work  environ‐
ment claim fails on the second prong of this test, even if we 
assume  that  the  other  three  are  met.  “[A]lleged  harassment 
8                                                        No. 13‐2555 

must be sufficiently connected to race before it may reasona‐
bly be construed as being motivated by the defendant’s hos‐
tility to the plaintiff’s race.” Beamon v. Marshall & Ilsley Trust 
Co.,  411  F.3d  854,  863–64  (7th  Cir.  2005)(internal  citations 
omitted).  Zayas  has  not  shown  a  sufficient  connection  be‐
tween her national origin and the incidents she complains of. 
In  fact,  only  two  of  the  incidents  that  she  offered  into  evi‐
dence have any relation whatsoever to her national origin. 
    The first incident involved a co‐worker who, referring to 
a patient who only spoke Spanish, commented to Zayas that 
people  in  the  United  States  need  to  learn  English.  Though 
the remark may have been insensitive, the district court cor‐
rectly found that this was an isolated incident that occurred 
two  years  before  Zayas’  termination  and  was  derogatory  to 
non‐English speaking immigrants, rather than Puerto Ricans 
specifically.  Moreover,  Griesman  responded  to  the  situation 
by  immediately  addressing  the  matter  with  the  employee 
who  made  the  comments.  Ironically,  in  the  only  other  inci‐
dent related to  her national  origin,  it was  Zayas herself  who 
made  her  Puerto  Rican  heritage  an  issue,  by  asking  a  co‐
worker: “Why aren’t you closing the door? Is it because I’m 
Puerto Rican?” 
    The rest of Zayas’ allegations lack any clear connection to 
her national origin. While such a connection does not have to 
be  explicit,  there  must  be  some  connection,  for  “not  every 
perceived  unfairness  in  the  workplace  may  be  ascribed  to 
discriminatory  motivation  merely  because  the  complaining 
employee belongs to a racial minority.” Id. at 863. In light of 
the  scant  evidence  in  the  record  relating  to  this  claim,  we 
have no trouble holding that any hostility directed at or felt 
by Zayas was not connected with her ethnicity. 
No. 13‐2555                                                             9

     Though  the  foregoing  is  sufficient  to  affirm  the  district 
court with respect to the hostile work environment claim, we 
also  note  that  Zayas’  arguments  fail  the  third  prong  of  the 
test.  To  satisfy  this  prong,  Zayas  must  show  that  her  work‐
place was both objectively and subjectively hostile. Harris v. 
Forklift Sys., 510 U.S. 17, 21 (1993). Unlike the subjective ele‐
ment, it is difficult to show that the harassment was objective‐
ly  “severe  or  pervasive  as  to  alter  the  conditions  of  the  vic‐
tim’s  employment  and  to  create  an  abusive  working  atmos‐
phere.”  Hardin  v.  S.C.  Johnson  &  Son,  Inc.,  167  F.3d  340,  345 
(7th Cir. 1999). Zayas offers only a short and exhaustive list 
of allegedly hostile occurrences over her long employment at 
the Hospital. This list falls short of showing the kind of sys‐
tematic  discriminatory  behavior  that  hostile  work  environ‐
ment  claims  require.  See  e.g.,  Filipovic  v.  K  &  R  Express  Sys., 
Inc., 176 F.3d 390, 398 (7th Cir. 1999). 
     Although Zayas cites a number of hostile incidents, none 
of  them  were  related  to  her  national  origin,  nor  were  they 
objectively  severe  enough  to  survive  summary  judgment. 
The  district  court  correctly  noted  that,  although  Zayas’  co‐
workers  did  not  like  her,  it  was  likely  the  result  of  “work‐
place  pettiness,”  not  her  Puerto  Rican  origin.  Thus,  the  dis‐
trict court’s grant of summary judgment on the hostile work 
environment claim is affirmed. 
                                   III. 
     Despite Zayas’ many claims, there is insufficient evidence 
to  find  that  her  termination  was  based  on  anything  but  the 
many disrespectful emails she sent to Griesman. As a result, 
the  district  court  properly  granted  summary  judgment  in 
favor of the Hospital with respect to all three claims. Accord‐
ingly, WE AFFIRM.